DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/22/2021 has been entered.

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument about how Kalidindi operates (moving the tube 62 between positions i.e., a retracted position and an extended position). It is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114. Thus, a method of operation does not patentably distinguish an apparatus from the prior art.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-10 and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant specification fails to provide support for a bioreactor and harvest assembly that does not comprise a valve. The specification as filed disclose two different adjustable height harvest valve assemblies. This first embodiment comprises a rotating flow gate valve 40 as described in applicant’s specification, paragraphs 25-28. The second embodiment does not comprise a rotating flow gate valve 40 however, it does comprise a clamp, stopcock, or other such valve as described in applicant’s specification, paragraph 35. Therefore, one of ordinary skill in the art would not recognize how a bioreactor and harvest assembly can adequately exchange and replenish cell culture medium within the bioreactor without the missing claim element as identified above. Thus, applicant does not possess the invention of the instant claim 1. Since the applicant does not possess the invention of the instant claim 1, it fails to comply with the written description requirement.
Claims 2-10 and 21-26 depend on independent claim 1, therefore claims 2-10 and 21-26 are rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kunas et al. (hereinafter Kunas) US 2005/0239199 in view of Kalidindi US 2003/0205098.
claim 1, Kunas discloses a bioreactor vessel (reactor vessel 109/209) having a lower wall and side walls defining an inner volume for holding solution shown in Fig. 1 and discussed in at least paragraphs 76, 80 and 103; a harvest port (reactor port 208) adapted to be mounted in and therethrough the lower wall of the bioreactor vessel and having a throughbore as shown in Fig. 2 and discussed in at least paragraph 103. Kunas teaches that ports (harvest ports) may be incorporated at any place on the flexible bag to accommodate to harvest out; each port may have flexible tubing attached to the port, to which sample devices or harvest pumps may be attached with sterile or aseptic connections as discussed in at least paragraphs 81 and 94-95.
Kunas also discloses a movably mounted tube (probe tip, 212) that is pushed into the reactor as the flexible sleeve or bag bunches or compresses 210 as discussed in at least paragraph 103. Therefore, the tube is configured to move between a retracted position where a terminal end of the tube is sealed against the harvest port or the lower wall of the bioreactor vessel and an extended position within the bioreactor vessel where the terminal end of the harvest tube is spaced inward and away from the lower wall of the bioreactor vessel as shown in Fig. 2 and discussed in at least paragraph 103.
Kunas does not explicitly disclose one or more holes formed in a side wall of the harvest tube from the terminal end for ingress of fluid within the bioreactor vessel or wherein the harvest tube comprises a hollow central portion.
Kalidindi discloses an apparatus for sample acquisition comprising a harvest tube (tube 62) comprising a hollow central portion (bore 72) extending between a terminal end and a proximal end opposite the terminal end with one or more holes (apertures 80a, 80b and 80c) formed in a side wall of the harvest tube shown in Fig. 5 and discussed in at least paragraph 26.

It would have been obvious to one of ordinary skill in the art to modify Kunas with a harvest tube with one or more holes formed in a side wall of the harvest tube as taught in Kalidindi in order to enable the procurement of samples from very large bioreactors or containers by providing a segmented sampler design which allows for multiple sample collections for efficiency without exposing personnel to the reactor contents; in addition to maintaining aseptic conditions during sampling. 
As to wherein the hollow central portion of the harvest tube remains hollow and unobstructed while in the extended position, the retracted position, and while the harvest tube is being moved between the retracted positon and the extended position and wherein the harvest tube may be advanced to the extended position with the terminal end thereof within an interior of the bioreactor vessel such that fluid within the bioreactor vessel may be extracted through the one or more holes and into the harvest tube, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114. 
As to extracting fluid from the bioreactor vessel by flowing into the one or more holes and out through the hollow central portion of the harvest tube, it is noted that apparatus claims cover 
Additionally, the device disclosed by Kunas in view of Kalidindi is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Kunas in view of Kalidindi is capable of providing the operating conditions as listed in the intended use section of the claim in view of paragraphs 81, 94-95 and 102-103 of Kunas and paragraphs 26-27 of Kalidindi.
Regarding claim 2, Kunas does not explicitly disclose a gate valve within the harvest tube. 
Kalidindi discloses a gate valve member (tube 62) that surrounds harvest tube (shaft 82) at an axial location corresponding to the one or more holes (holes 89) formed in a side wall of the harvest tube and alternately occludes and permits flow through shown in Fig. 5 and discussed in at least paragraphs 26-27.
While Kunas in view of Kalidindi does not disclose that the gate valve is within the harvest tube, Kunas in view of Kalidindi provides a functionally equivalent means of alternately occluding and permitting flow through one or more holes formed in a side wall of the harvest tube. Furthermore, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide a gate valve within the harvest tube, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
It would have been obvious to one of ordinary skill in the art to modify Kunas with a harvest tube comprising a gate valve member as taught in Kalidindi in order to enable the 
As to alternately occluding and permitting flow through one or more holes, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114. 
The device disclosed by Kunas in view of Kalidindi is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Kunas in view of Kalidindi is capable of providing the operating conditions as listed in the intended use section of the claim in view of paragraphs 81, 94-95 and 102-103 of Kunas
Regarding claim 3, Kunas does not disclose a gate valve.
Kalidindi discloses a gate valve (shaft 82) that includes a rotating member (handle 84 is used to rotate shaft 82) sealed for rotation of the harvest tube, the rotating member having one or more apertures (apertures 80a, 80b and 80c) as shown in Fig. 5, that may be aligned with the one or more holes (holes 89) in the harvest tube (shaft 82) to permit flow through the one or more holes in the harvest tube discussed in at least paragraphs 25 and 27.
While Kunas in view of Kalidindi does not disclose that the gate valve is within the harvest tube, Kunas in view of Kalidindi provides a functionally equivalent means of alternately occluding and permitting flow through one or more holes formed in a side wall of the harvest tube. Furthermore, absent unexpected results, it would have been obvious to one having ordinary skill 
It would have been obvious to one of ordinary skill in the art to modify Kunas with a gate valve including a rotating member as taught in Kalidindi in order to enable the procurement of samples from very large bioreactors or containers by providing a segmented sampler design which allows for multiple sample collections for efficiency without exposing personnel to the reactor contents; in addition to maintaining aseptic conditions during sampling. 
Regarding claim 4, Kunas does not explicitly disclose a rotating member.
Kalidindi discloses wherein the rotation member (flange 70) connects via a rod (pin 86) passing from the harvest tube to align with keyway 74 and slot 66 located on tube 62 as discussed in at least paragraph 26. Tube 62 also includes a lever (rotator 68) that is turned by the operator to open and close apertures 80 as discussed in at least paragraph 27. 
While Kalidindi does not discloses that rod passes through the harvest tube, Kunas in view of Kalidindi provides a functionally equivalent means of aligning the harvest tube and the gate valve. Furthermore, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide a rod that passes through the harvest tube to a lever, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
It would have been obvious to one of ordinary skill in the art to modify Kunas with a gate valve including a rotating member as taught in Kalidindi in order to enable the procurement of samples from very large bioreactors or containers by providing a segmented sampler design which allows for multiple sample collections for efficiency without exposing personnel to the reactor contents; in addition to maintaining aseptic conditions during sampling. 
claim 5, Kunas discloses a mounting block (PALL connector 203) as shown in at least Figs. 2, wherein the harvest tube (probe tip 212) has an outer end secured within the mounting block and open to a bore in the mounting block, the assembly further including a fluid connector (PALL connector 205) open to the bore and adapted to couple to tubing for removal of fluid from within the bioreactor vessel as discussed in at least paragraphs 81, 94-95 and 103.
Regarding claim 6, Kunas discloses a flexible sheath (sleeve 202) extending around a tube 212 to the harvest port 208; the flexible sleeve or bag bunches or compresses 210 when the probe tip 212 is pushed into the reactor 209 as discussed in at least paragraph 103.
As to wherein the sheath being extended when the harvest tube is in the retracted position…, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114. 
The device disclosed by Kunas in view of Kalidindi is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Kunas in view of Kalidindi is capable of providing the operating conditions as listed in the intended use section of the claim in view of paragraphs 81, 94-95 and 102-103 of Kunas.
Regarding claim 7, Kunas discloses wherein the flexible sheath has at least one vent (filter, 207).
Regarding claim 8, Kunas discloses a locking assembly (clamp, 211) adapted to be fixed relative to the harvest port for locking the position of the harvest tube (probe) relative to the harvest port.
claim 9, Kunas discloses a reactor that is a disposable flexible plastic bag with flexible walls including at least one port for the connection of a sampler as discussed in at least paragraphs 9-10 and 62.
Kunas also discloses that ports may be incorporated at any place on the flexible bag to accommodate a sample apparatus as discussed in at least paragraphs 81 and 89. Each port may have flexible tubing attached to the port, to which sample devices may be attached with sterile or aseptic connections (paragraph 95).
As to the limitation regarding harvest port being heat sealed, Kunas discloses BAXTER Hayward proprietary “HEAT-TO-HEAT” connection using metal tubing and an induction heater as discussed in paragraph 101.
Applicant is reminded that the determination of patentability is based on the product itself and does not depend on its method of production. If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP §2113.
Regarding claim 10, Kunas discloses wherein the harvest port may be positioned at a lower curved flexible wall of the disposable bag such (ports may be incorporated at any place on the flexible bag to accommodate a sample apparatus as discussed in at least paragraphs 81 and 89 of Kunas.
As to the limitation regarding harvest port being heat sealed, Kunas discloses BAXTER Hayward proprietary “HEAT-TO-HEAT” connection using metal tubing and an induction heater as discussed in paragraph 101.
Applicant is reminded that the determination of patentability is based on the product itself and does not depend on its method of production. If the product in a product-by-process claim is 
As to wherein the harvest tube extends upward into an interior of the bag from the retracted to the extended position, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114. 
The device disclosed by Kunas in view of Kalidindi is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Kunas in view of Kalidindi is capable of providing the operating conditions as listed in the intended use section of the claim in view of paragraphs 81, 94-95 and 102-103 of Kunas.
Regarding claim 11, Kunas discloses a bioreactor vessel (reactor vessel 109/209) having a lower wall and side walls defining an inner volume for holding solution shown in Fig. 1 and discussed in at least paragraphs 76, 80 and 103; a harvest port (reactor port 208) adapted to be mounted in and therethrough the lower wall of the bioreactor vessel and having a throughbore as shown in Fig. 2 and discussed in at least paragraph 103. Kunas teaches that ports (harvest ports) may be incorporated at any place on the flexible bag to accommodate to harvest out; each port may have flexible tubing attached to the port, to which sample devices or harvest pumps may be attached with sterile or aseptic connections as discussed in at least paragraphs 81 and 94-95.
Kunas also discloses a movably mounted tube (probe tip, 212) that is pushed into the reactor as the flexible sleeve or bag bunches or compresses 210 as discussed in at least paragraph 103. Therefore, the tube is configured to move between a retracted position where a terminal end 
Kunas does not explicitly disclose a gate valve within the harvest tube or wherein the harvest tube comprises a hollow central portion. 
Kalidindi discloses a gate valve (shaft 82) within the harvest tube (tube 62) comprising a hollow central portion (bore 72) extending between a terminal end and a proximal end opposite the terminal end and alternately occludes and permits flow through one or more holes (apertures 80a, 80b and 80c) formed in a side wall of the harvest tube shown in Fig. 5 and discussed in at least paragraphs 26-27.
Kalidindi also discloses that the tube is configured to move between a retracted position where a terminal end of the tube is sealed against the harvest port or the lower wall of the bioreactor vessel and an extended position within a bioreactor vessel where the terminal end of the harvest tube is spaced inward and away from the lower wall of the bioreactor vessel as discussed in at least paragraph 27.
While Kunas in view of Kalidindi does not disclose that the gate valve is within the harvest tube, Kunas in view of Kalidindi provides a functionally equivalent means of alternately occluding and permitting flow through one or more holes formed in a side wall of the harvest tube. Furthermore, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide a gate valve within the harvest tube, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).

As to wherein the hollow central portion of the harvest tube remains hollow and unobstructed while in the extended position, the retracted position, and while the harvest tube is being moved between the retracted positon and the extended position and wherein the harvest tube may be advanced to the extended position with the terminal end thereof within an interior of the bioreactor vessel such that fluid within the bioreactor vessel may be extracted through the one or more holes and into the harvest tube, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114. 
As to extracting fluid from the bioreactor vessel by flowing into the one or more holes and out through the hollow central portion of the harvest tube, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114. Thus, a method of operation does not patentably distinguish an apparatus from the prior art.

Regarding claim 12, Kunas does not disclose that the harvest tube has two holes in the side wall thereof and the gate valve alternately occludes and permits flow through the hole.
Kalidindi discloses a gate valve (shaft 82) that surrounds harvest tube (tube 62) and alternately occludes and permits flow through one or more holes ((apertures 80a, 80b and 80c)) formed in a side wall of the harvest tube shown in Fig. 5 and discussed in at least paragraphs 26-27.
It would have been obvious to one of ordinary skill in the art to modify Kunas with a harvest tube with one or more holes formed in a side wall of the harvest tube as taught in Kalidindi in order to enable the procurement of samples from very large bioreactors or containers by providing a segmented sampler design which allows for multiple sample collections for efficiency without exposing personnel to the reactor contents; in addition to maintaining aseptic conditions during sampling. 
Regarding claim 13, Kunas does not disclose a gate valve.
Kalidindi discloses a gate valve (shaft 82) that includes a rotating member (handle 84 is used to rotate shaft 82) sealed for rotation of the harvest tube, the rotating member having one or more apertures (apertures 80a, 80b and 80c) as shown in Fig. 5, that may be aligned with the one or more holes (holes 89) in the harvest tube (shaft 82) to permit flow through the one or more holes in the harvest tube discussed in at least paragraphs 25 and 27.

It would have been obvious to one of ordinary skill in the art to modify Kunas with a harvest tube comprising a gate valve as taught in Kalidindi in order to enable the procurement of samples from very large bioreactors or containers by providing a segmented sampler design which allows for multiple sample collections for efficiency without exposing personnel to the reactor contents; in addition to maintaining aseptic conditions during sampling. 
Regarding claim 14, Kunas does not explicitly disclose a rotating member.
Kalidindi discloses wherein the rotation member (flange 70) connects via a rod (pin 86) passing from the harvest tube to align with keyway 74 and slot 66 located on tube 62 as discussed in at least paragraph 26. Tube 62 also includes a lever (rotator 68) that is turned by the operator to open and close apertures 80 as discussed in at least paragraph 27. 
While Kalidindi does not discloses that rod passes through the harvest tube, Kunas in view of Kalidindi provides a functionally equivalent means of aligning the harvest tube and the gate valve. Furthermore, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide a rod that passes through the harvest tube to a lever, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).

Regarding claim 15, Kunas discloses a mounting block (PALL connector 203) as shown in at least Figs. 2, wherein the harvest tube (probe tip 212) has an outer end secured within the mounting block and open to a bore in the mounting block, the assembly further including a fluid connector (PALL connector 205) open to the bore and adapted to couple to tubing for removal of fluid from within the bioreactor vessel as discussed in at least paragraphs 81, 94-95 and 103.
Regarding claim 16, Kunas discloses a flexible sheath (sleeve 202) extending around a tube 212 to the harvest port 208; the flexible sleeve or bag bunches or compresses 210 when the probe tip 212 is pushed into the reactor 209 as discussed in at least paragraph 103.
As to wherein the sheath being extended when the harvest tube is in the retracted position…, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114. 
The device disclosed by Kunas in view of Kalidindi is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Kunas in view of Kalidindi is capable of providing the operating conditions as listed in the intended use section of the claim in view of paragraphs 81, 94-95 and 102-103 of Kunas.
claim 17, Kunas discloses wherein the flexible sheath has at least one vent (filter, 207).
Regarding claim 18, Kunas discloses a locking assembly (clamp, 211) adapted to be fixed relative to the harvest port for locking the position of the harvest tube (probe) relative to the harvest port.
Regarding claim 19, Kunas discloses a reactor that is a disposable flexible plastic bag with flexible walls including at least one port for the connection of a sampler as discussed in at least paragraphs 9-10 and 62.
Kunas also discloses that ports may be incorporated at any place on the flexible bag to accommodate a sample apparatus as discussed in at least paragraphs 81 and 89. Each port may have flexible tubing attached to the port, to which sample devices may be attached with sterile or aseptic connections (paragraph 95).
As to the limitation regarding harvest port being heat sealed, Kunas discloses BAXTER Hayward proprietary “HEAT-TO-HEAT” connection using metal tubing and an induction heater as discussed in paragraph 101.
Applicant is reminded that the determination of patentability is based on the product itself and does not depend on its method of production. If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP §2113.
Regarding claim 20, Kunas discloses wherein the harvest port may be positioned at a lower curved flexible wall of the disposable bag such (ports may be incorporated at any place on the flexible bag to accommodate a sample apparatus as discussed in at least paragraphs 81 and 89 of Kunas.

Applicant is reminded that the determination of patentability is based on the product itself and does not depend on its method of production. If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP §2113.
As to wherein the harvest tube extends upward into an interior of the bag from the retracted to the extended position, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114. 
The device disclosed by Kunas in view of Kalidindi is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Kunas in view of Kalidindi is capable of providing the operating conditions as listed in the intended use section of the claim in view of paragraphs 81, 94-95 and 102-103 of Kunas.
Regarding claim 21, Kunas discloses wherein the harvest tube (probe tip 212) is movably mounted to the vessel to enable the harvest tube to slide through the harvest port and position the terminal end of the harvest tube a distance from the harvest port as shown in Fig. 2. 
In the alternative, as to the harvest tube being movable mounted to enable the harvest tube to slide…, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a “recitation with respect to the manner in which a claimed 
The device disclosed by Kunas in view of Kalidindi is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Kunas in view of Kalidindi is capable of providing the operating conditions as listed in the intended use section of the claim in view of paragraphs 81, 94-95 and 102-103 of Kunas.
Regarding claim 22, Kunas discloses wherein the harvest port carries one or more seals (clamp 211) that sealingly engage against the harvest tube as discussed in at least paragraph 103. Kunas also discloses that the reactor may include seals or O-rings as discussed in at least paragraph 62.
As to the positioning of the harvest tube between the retracted position and the extended position, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114. 
The device disclosed by Kunas in view of Kalidindi is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Kunas in view of Kalidindi is capable of providing the operating conditions as listed in the intended use section of the claim in view of paragraphs 81, 94-95 and 102-103 of Kunas.
Regarding claim 23, Kunas does not explicitly disclose that the harvest tube has one or more holes formed in the side wall of the harvest tube. 

As to the positioning of the harvest tube to be outside of the inner volume of the vessel when the terminal end of the harvest tube is sealed against the lower wall of the vessel, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114. 
The device disclosed by Kunas in view of Kalidindi is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Kunas in view of Kalidindi is capable of providing the operating conditions as listed in the intended use section of the claim in view of paragraphs 81, 94-95 and 102-103 of Kunas.
Regarding claim 24, Kunas discloses wherein the harvest tube (probe tip 212 is then pushed into the reactor as the flexible sleeve or bag bunches or compresses 210; paragraph 103) is extendable between the retracted position and the extended position. While Kunas does not explicitly disclose that the movement is done manually, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114. 

Regarding claim 25, Kunas does not disclose a gate valve within the harvest tube.
Kalidindi discloses a gate valve (shaft 82) within the harvest tube (tube 62) comprising a hollow central portion (bore 72) and alternately occludes and permits flow through one or more holes (apertures 80a, 80b and 80c) formed in a side wall of the harvest tube shown in Fig. 5 and discussed in at least paragraphs 26-27.
While Kunas in view of Kalidindi does not disclose that the gate valve is within the harvest tube, Kunas in view of Kalidindi provides a functionally equivalent means of alternately occluding and permitting flow through one or more holes formed in a side wall of the harvest tube. Furthermore, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide a gate valve within the harvest tube, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
It would have been obvious to one of ordinary skill in the art to modify Kunas with a harvest tube comprising a gate valve as taught in Kalidindi in order to enable the procurement of samples from very large bioreactors or containers by providing a segmented sampler design which allows for multiple sample collections for efficiency without exposing personnel to the reactor contents; in addition to maintaining aseptic conditions during sampling. 
Regarding claim 26, as best as can be understood by the examiner, claim 26 requires a hollow portion that is free of elements located within its interior.

However, Kalidindi discloses wherein the hollow central portion (bore 72) is free from restriction as discussed in at least paragraph 26 and shown in Fig. 5.                                                                                                                                                                                          
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Examiner, Art Unit 1796